Citation Nr: 1707218	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total evaluation due to hospitalization for a period in excess of 21 days for a service connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.  Jurisdiction over the appeal is currently with the RO in San Juan, Puerto Rico.  

In his substantive appeal, VA Form 9, the Veteran noted his desire for a Board hearing at a local VA office.  However, in a letter dated the same day, the Veteran's representative clarified that the Veteran did not want to have a Board hearing, but that he wanted a hearing before a Decision Review Officer (DRO).  That hearing was conducted in September 2013 and a hearing report is in the Veteran's claims file.  The case has now been forwarded to the Board for adjudication.  38 C.F.R. § 20.700 (2016).  


FINDINGS OF FACT

1.  The Veteran participated in an intensive outpatient day program from July 20, 2009 to October 27, 2009, and April 14, 2010 to July 13, 2010.  

2.  The intensive outpatient day program does not meet the definition of a "continuous hospitalization."


CONCLUSION OF LAW

The criteria for a temporary total evaluation due to hospitalization for a period in excess of 21 days for a service connected disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Hospitalization

The Veteran contends that he should receive a total disability rating under 38 C.F.R. § 4.29 as a result of his hospitalizations for his service-connected psychiatric disorder that each exceeded 21 days.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29.

Based on the evidence below, the Board has determined that a temporary total rating for hospitalization is not warranted.

The treatment records indicate that the Veteran was hospitalized at First Hospital Panamericano from July 20, 2009 to October 27, 2009, and April 14, 2010 to July 13, 2010.  Although 38 C.F.R. § 4.29 does not specifically define hospitalization, the regulation unambiguously indicates that such total ratings are appropriate beginning with the first day of "continuous hospitalization."  38 C.F.R. §4.29(a).  The Veteran's partial hospitalizations cannot be characterized as continuous hospitalizations.  For example, his treatment logs reflect that he would check in every day at 8:00am from Monday to Friday.  No notations were made regarding weekend treatment.  During his hospitalization, a staff psychologist noted that the Veteran continued to participate in "day treatment."  Additionally, a psychiatrist referred to it as a "partial hospitalization" and noted that after the Veteran finished one of the periods of hospitalization, he stated that he "will miss having to go there every day."  Finally, the hospital itself requested reimbursement from VA for a partial hospital program and stated that the Veteran's level of care would be "outpatient."  

The Board acknowledges that the Veteran was previously paid for a 2008 partial hospitalization at the same hospital.  However, in an August 2012 statement of the case, the RO acknowledged that it may have been erroneous to do so.  In any event, the mere fact that benefits were granted in the past does not serve as precedent when considering whether hospitalization benefits are warranted during this appeal. As the Veteran's partial hospitalizations do not meet VA's definition of a hospitalization under 38 C.F.R. § 4.29, his claim must be denied.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total evaluation due to hospitalization for a period in excess of 21 days for a service connected disability is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


